Title: To James Madison from James Yard, 19 March 1801
From: Yard, James
To: Madison, James


Dear Sir
Philada. March 19. 1801
I hope you do me the Justice to believe that I participate cordially in the general satisfaction occasioned by your Appointment to an office of high Trust & Importance. It is however probable that I Should have been less forward in expressing to you this Sentiment, were I not urged by Motives of Friendship to Dr. Stevens to make an early Communication to you on his Subject. In doing this I mean only to State certain facts with which you may be unacquainted & a Knowledge of which may be proper in order to ascertain the precise Relation in which he Stands with Respect to our Gouvernment.
Soon after the Arrival of Mr. Bunel the Agent of Toussaint Dr. Stevens was invited to accept of his present office. This he did under a promise of remaining one year in the Island. In the Month of March 1799 he Sailed for the Cape where he made the commercial Arrangement with Toussaint & where he yet remains in the public Service. In the Month of May of the following Year his Health was so much impaired by intense Application to the Duties of his office that he Sent forward to me his Resignation. His Presence in the Island was considered of so much Importance at that interesting period that I was induced to follow the Advice given to me to avail myself of the Authority which he gave me to keep back this Document from its Destination. I now inclose it that you may be certain of this Fact. I informed him of the Step I had taken; He agreed to remain ’till the Fall and he has again from the same Motives protracted his Stay until this Time. He is now extremely impatient to be released from his present Charge & has in repeated Instances requested that I Should apply to Gouvernment on his Behalf in order that Measures might be taken for that purpose. With this Request I Should have complied sooner, had it not been made at a period when the probability of a Change in the Administration might have Subjected him to the Imputation of being actuated by the Spirit of Party. I conceived that it would be more decorous in him to meet the new Administration in his office & to wait their orders at his Post. Thus you will see that he has for a long Time past sacrificed his own Ease & Inclinations to what he deemed public Good. Whether this End has been in any Degree promoted by his services, it is of no Importance as it respects the abstract Merit of his Conduct. He has faithfully discharged his Engagements to Gouvernment at the Expence of Health & with the Loss of much valuable Time, notwithstanding all that has been said to the contrary. I now request on his Behalf that Gouvernment will permit him to retire from his office & that, if any previous Measures on its part are necessary, they may be Speedily taken. If I might [be] pardoned for the suggestion I would Sollicit on Behalf of his Wife & Family Some Degree of Consideration for their personal Convenience & security in retiring from the Cape. Our Vessels of War can afford both without Injury to the public service. Thus far for my friend Stevens. Now one Word for myself.
You will reccollect that the Missio⟨n⟩ of Dr. Stevens took place at a Period when a partiality for France was not much à L’ordre du Jour and as it never had been so with me, I had no Difficulty in entering freely into any Measures that were likely to inflict a deep Wound in her side. I Sent large Quantities of Arms & Ammunition to Toussaint. This Act & the Motive that induced it would be equally unworthy of your Notice & my Mention, did I not deem it incumbent on me to declare that neither the one nor the other was influenced by any Member of the late Administration.
I have delayed for some Time sending this Letter & Some Papers from Dr. Stevens in Hopes of hearing of your Arrival at Washington. I hope they may find you there.
If any local Knowledge which I possess relative to St Domingo can be of any Service to you in forming your Arrangements relative to that very interesting Country I will chearfully communicate it by replying minutely to whatever Queries you may make. I am confident that few subjects will occur in the Course of your Administration which will demand more profound Reflexion or more dextrous Management.
I hope you will pardon me for troubling you with this long Letter which I will finish with an assurance wh. must be grateful to you, Vizt. That such is the state of public Opinion here at present, that it rests almost wholly with the new Administration to fix the Tone which it is hereafter to assume. I am very respectfully Dear Sir Your very obdt sert.
James Yard
 

   
   RC (NN). Cover marked private by Yard; docketed by JM. Enclosures not found.



   
   Edward Stevens was a Philadelphia physician who had practiced earlier in the Danish West Indies. He was appointed U.S. consul general for Saint-Domingue in 1799 (Syrett and Cooke, Papers of HamiltonHarold C. Syrett and Jacob E. Cooke, eds., The Papers of Alexander Hamilton (26 vols.; New York, 1961–79)., 9:287 n. 1; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:312).



   
   James Yard was U.S. consul to St. Croix, Danish West Indies, 1791–92. He was Stevens’s brother-in-law and on occasion acted as a wine merchant on behalf of JM and Monroe (James Thomas Flexner, The Young Hamilton: A Biography [Boston, 1978], pp. 18–19; Pickering to JM, 7 Apr. 1801, n.; Yard to JM, 28 Oct. 1800, 18 Nov. 1803 [DLC]).


